Citation Nr: 0324245	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 50 percent for major 
depression, on appeal from the initial grant of service 
connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The appellant served on active duty from January 1961 until 
December 1963.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO), of the Department 
of Veterans Affairs (VA).  

This case has a complicated procedural history.  A 
September 1997 rating action increased the evaluation of 
chronic sinusitis to 30 percent disabling; granted service 
connection for headaches, jaw and neck pain; and denied 
increased evaluations for fractured nasal bones, residuals of 
fractured jaw, and residuals of a fractured maxilla.  This 
decision also denied service connection for shoulder pain, a 
psychiatric disorder and a disability claimed as ringing in 
the ears, memory loss and organic brain syndrome on a 
secondary basis.  The veteran submitted a notice of 
disagreement (NOD) in April 1998 concerning the chronic 
sinusitis, headaches, jaw and neck pain, fractured nasal 
bones, residuals of fractured jaw, and residuals of a 
fractured maxilla.  He also raised the issue of entitlement 
to an increased evaluation for simple fracture of the right 
ulnar styloid (dominant).  

In a statement received by the RO in August 1998 the veteran 
withdrew all appeals except for his sinusitis and headache 
disabilities and neurological damage.  In September 1998 a 
statement of the case (SOC) was issued that addressed all the 
issues of the September 1997 rating action.  In a statement 
received in September 1998, the veteran claimed service 
connection for a hearing disability.  In October 1998 the RO 
received a substantive appeal, VA Form 9 that addressed the 
issue regarding his headache disability.  A supplemental 
statement of the case was issued in November 1998 that 
addressed only the sinusitis disability.  In a VA Form 9 
received in December 1998 the veteran addressed the issues of 
chronic sinusitis, residuals of a fractured nasal bone and 
his headache disability.  

A February 1999 rating action denied increased evaluations 
for simple fracture of the right ulnar styloid (dominant) and 
headache disabilities.  In March 1999, the veteran disagreed 
with the evaluation assigned to the simple fracture of the 
right ulnar styloid, as well as the headaches, jaw and neck 
pain disability.  A SOC regarding these issues was issued in 
March 1999.  The veteran filed a claim for major depression 
in May 1999.  A December 1999 rating action granted service 
connection for adjustment disorder with depressed mood.  

In December 1999 the RO received a statement from the veteran 
in which he indicated that he was satisfied with the grant of 
service connection for major depression and he wished to 
withdraw all pending claims and/or appeals at that time.  In 
statements received in May 2000 the veteran indicated that he 
disagreed with the December 1999 rating action, which 
assigned a 50 percent evaluation for depression.  He also 
indicated that he wanted increased ratings for his 
service-connected sinusitis and headache disabilities.  The 
RO accepted this as a notice of disagreement to the December 
1999 rating action that granted service connection for major 
depression.  This RO also considered these statements as a 
reopened claim for increased ratings for his service-
connected sinusitis and headache disabilities.  

A January 2001 rating action denied increased evaluations for 
chronic sinusitis and his headache disabilities.  A SOC 
concerning his evaluation for adjustment disorder with 
depressed mood was issued in January 2001.  In February 2001, 
the RO received the veteran's VA 9 regarding his adjustment 
disorder as well as his notice of disagreement regarding the 
headache and chronic sinusitis disabilities.  A SOC regarding 
the chronic sinusitis and headache disabilities was issued in 
July 2001.  The veteran did not perfect an appeal.  

Therefore, the only the issue before the Board is entitlement 
to an increased rating for major depression disorder.  


REMAND

The veteran submitted an additional medical record in 
December 2001 pertaining to treatment for his psychiatric 
disorder.  It does not appear that the RO had the opportunity 
to review this evidence and to issue a supplemental statement 
of the case as deemed appropriate.  38 C.F.R. § 19.31 (2002).  
Additionally the Board notes that since the last VA 
compensation examination in June 1999 the veteran has been 
receiving ongoing treatment at a VA facility for his 
psychiatric illness.  In a letter dated in September 1998 the 
veteran requested a copy of the documents in his claims file.  
It is unclear from the record whether he received these 
documents.  As such the Board finds that a contemporaneous 
examination is warranted in this case.   

Accordingly, the case is REMANDED to the RO for the following 
development:
 
1.  It is requested that the RO review 
the veteran's September 1998 request for 
copies of his records and thereafter take 
any appropriate action.

2.  The RO should request the VA medical 
facility in Bay Pines to furnish copies 
of any medical records pertaining to 
treatment for the veteran's psychiatric 
illness from January 9, 2001 to the 
present.  

3.  A VA psychiatric examination should 
be conducted to determine the severity of 
the service-connected psychiatric 
disorder.  All tests and studies deemed 
necessary should be conducted.  It is 
requested that the examiner obtain a 
detailed occupational history.  The 
examiner should express an opinion on the 
extent to which service- connected 
psychiatric disorder affects the 
veteran's occupational and social 
functioning.  It is requested that the 
examiner include a Global Assessment of 
Functioning (GAF) score.  The claims 
folder must be made available to the 
physician for review in conjunction with 
the examination.

4.  Thereafter, the RO is requested to 
readjudicate the appellant's claim with 
consideration of all the evidence added 
to the record since the July 2001 
supplemental statement of the case.  If 
the benefit sought is not granted, the RO 
should furnish the appellant a 
supplemental statement of the case, 
containing notice of the relevant action 
taken on the claims since the last 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board for further 
appellate consideration. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




